Name: Commission Regulation (EEC) No 869/85 of 26 March 1985 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4 . 4 . 85 Official Journal of the European Communities No L 98 / 17 COMMISSION REGULATION (EEC) No 869 / 85 of 26 March 1985 on the supply of various lots of skimmed-milk powder as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES , Whereas , therefore , supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354 / 83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder , butter and butteroil as food aid ( s ), as amended by Regulation (EEC ) No 1886 / 83 ( 6 ); whereas , in particular , the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products ( J ), as last amended by Regulation (EEC) No 591 / 85 ( 2 ), and in particular Article 7 ( 5 ) thereof, Having regard to Council Regulation (EEC) No 1992 / 83 of 11 July 1983 laying down the implementing rules for 1983 for Regulation (EEC ) No 3331 / 82 concerning food-aid policy and food-aid manage ­ ment ( 3 ), Having regard to Council Regulation (EEC) No 1278 / 84 of 7 May 1984 laying down implementing rules for 1984 for Regulation (EEC) No 3331 / 82 on food-aid policy and food-aid management ( 4 ), HAS ADOPTED THIS REGULATION: Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC ) No 1354 / 83 , supply skimmed-milk powder as food aid on the special terms set out in the Annex . Whereas , under the food-aid programmes adopted by the Council Regulations specified in the Annex , certain third countries and beneficiary organizations have requested the supply of the quantities of skimmed-milk powder set out therein ; Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 March 1985 . For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 148 , 28 . 6 . 1968 , p. 13 ( 2 ) OJ No L 68 , 8 . 3 . 1985 , p. 5 . ( 3 ) OJ No L 196 , 20 . 7 . 1983 , p. 1 . ( 4 ) OJ No L 124 , 11 . 5 . 1984 , p. 1 . ( s ) OJ No L 142 , 1 . 6 . 1983 , p . 1 . ( 6 ) OJ No L 187 , 12 . 7 . 1983 , p . 29 . No L 98 / 18 4 . 4 . 85Official Journal of the European Communities ANNEX Notice of invitation to tender f 1 ) Description of the lot A 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC) No 1278 / 84 ( b ) purpose Commission Decision of 3 July 1984 2 . Recipient Tunisie  SociÃ ©tÃ © tunisienne d'industrie laitiÃ ¨re ( STIL ) 3 . Country of destination Tunisia 4 . Stage and place of delivery fob 5 . Representative of the recipient SociÃ ©tÃ © COMALAIT  Vichy (France), 2 , rue du PrÃ ©sident Roosevelt ( Tel . ( 70 ) 31 54 55 ; telex 990678 COLAI F ) 6 . Total quantity 1 000 tonnes ( 4 ) 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entry into intervention stock after 1 July 1984 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'A LA RÃ PUBLIQUE TUNISIENNE' 12 . Shipment period Before 31 May 1985 13 . Closing date for the submission of tenders 22 April 1985 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 30 June 1985 ( b ) closing date for the submis ­ sion of tenders 20 May 1985 15 . Miscellaneous ( 5 ) 4 . 4 . 85 Official Journal of the European Communities No L 98 / 19 Description of the lot B 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC) No 1278 / 84 ( b ) purpose Commission Decision of 3 July 1984 2 . Recipient ^ World Food Programme 3 . Country of destination J Syria 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 )  6 . Total quantity 250 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks Dutch 9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'SYRIA 2511 PI / LATTAKIA / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 30 April 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the Dutch intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 ( 6 ) No L 98 / 20 Official Journal of the European Communities 4 . 4 . 85 Description of the lot C 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 25 October 1984 2 . Recipient 3 . Country of destination j Peru 4 . Stage and place of delivery cif Callao (Lima ) 5 . Representative of the recipient ONAA  220 Natario Sanchez , 13Ã ¨me Ã ©tage , Jesus Maria , Lima , Peru 6 . Total quantity 1 400 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'LECHE EN POLVO DESCREMADA / ENRIQUECIDA CON VITAMINAS A y D / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA A PERU' 12 . Shipment period Before 30 June 1985 13 . Closing date for the submission of tenders 22 April 1985 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : , ( a ) shipment period Before 31 July 1985 ( b ) closing date for the submis ­ sion of tenders 20 May 1985 15 . Miscellaneous H 4 . 4 . 85 Official Journal of the European Communities No L 98 / 21 Description of the lot D 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 3 July 1984 2 . Recipient 3 . Country of destination j Arabian Republic of Egypt 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 3 ) Ambassade de la rÃ ©publique arabe d'Ã gypte , Section commerciale , Ave. Louise 522 , B-1050 Bruxelles (Tel . 02 647 32 27 , telex 64809 COMRAU B ) 6 . Total quantity 1 000 tonnes ( 9 ) 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics ( 8 ) 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'TO EGYPT' 12 . Shipment period Before 15 June 1985 13 . Closing date for the submission of tenders 22 April 1985 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 30 June 1985 ( b ) closing date for the submis ­ sion of tenders 20 May 1985 15 . Miscellaneous  No L 98 / 22 Official Journal of the European Communities 4 . 4 . 85 Description of the lot E 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 14 September 1984 2 . Recipient Euronaid  Cebemo 3 . Country of destination Lesotho 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 )  6 . Total quantity 300 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms ( 10 ) 1 1 . Supplementary markings on the packaging 'LESOTHO / SCF / 42204 / MASERU VIA DURBAN / ACTION OF SCF / FOR FREE DISTRIBUTION' 12 . Shipment period Before 31 May 1985 13 . Closing date for the submission of tenders 22 April 1985 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 30 June 1985 ( b ) closing date for the submis ­ sion of tenders 20 May 1985 15 . Miscellaneous ( n ) 4 . 4 . 85 Official Journal of the European Communities No L 98 / 23 Description of the lot F 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 3 July 1984 2 . Recipient World Food Programme 3 . Country of destination Indonesia 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 )  6 . Total quantity 100 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks German 9 . Specific characteristics Annex I B of Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'INDONESIA 2597 / KENDARI / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 30 April 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 12 ) No L 98 / 24 Official Journal of the European Communities 4 . 4 . 85 Description of the lot G 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC) No 1278 / 84 ( b ) purpose Commission Decision of 25 October 1984 2 . Recipient r Sudan 3 . Country of destination J 4 . Stage and place of delivery cif Port Sudan 5 . Representative of the recipient Ambassade de la RÃ ©publique DÃ ©mocratique du Soudan , 124 Av. Franklin Roosevelt , B-1050 Bruxelles (Tel . 647 51 59 ) 6 . Total quantity 250 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks French 9 . Specific characteristics Annex I B of Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'TO THE SUDAN / VIA PORT SUDAN / KHARTOUM' 12 . Shipment period Before 30 April 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the French intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 13 ) 4 . 4 . 85 Official Journal of the European Communities No L 98 / 25 Description of the lot H 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 25 October 1984 2 . Recipient r Sudan 3 . Country of destination J 4 . Stage and place of delivery cif Port Sudan 5 . Representative of the recipient Ambassade de la RÃ ©publique DÃ ©mocratique du Soudan , 124 Av. Franklin Roosevelt B-1050 Bruxelles (Tel . 647 51 59 ) 6 . Total quantity 150 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entry into intervention stock after 1 June 1984 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'TO THE SUDAN / VIA PORT SUDAN / KHARTOUM' 12 . Shipment period Before 30 April 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 13 ) No L 98 / 26 Official Journal of the European Communities 4 . 4 . 85 Description of the lot I 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC) No 1278 / 84 ( b ) purpose Commission Decision of 3 July 1984 2 . Recipient World Food Programme 3 . Country of destination Colombia 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 )  6 . Total quantity 114 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks Dutch 9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms in accordance with point 4.2 of Annex I B to Regulation (EEC ) No 1354 / 83 1 1 . Supplementary markings on the packaging 'COLOMBIA 2610 / CARTAGENA / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 30 April 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period (b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the Dutch intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 ( 7 ) 4 . 4 . 85 Official Journal of the European Communities No L 98 / 27 Description of the lot K 1984 Council Regulation (EEC ) No 1278 / 84 Commission Decision of 3 July 1984 World Food Programme Nicaragua fob 1 . Programme ( a ) legal basis ( b ) purpose 2 . Recipient 3 . Country of destination 4 . Stage and place of delivery 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) 6 . Total quantity 7 . Origin of the skimmed-milk powder 8 . Intervention agency holding the stocks 9 . Specific characteristics 10 . Packaging 219 tonnes Community market confined to Ireland , the United Kingdom and Denmark Danish Annex I B to Regulation (EEC ) No 1354 / 83 25 kilograms in accordance with point 4.2 of Annex I B to Regulation (EEC) No 1354 / 83 1 1 . Supplementary markings on the packaging 12 . Shipment period 'NICARAGUA 2536 / CORINTO / ACTION OF THE WORLD FOOD PROGRAMME' Before 30 April 1985 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submis ­ sion of tenders 15 . Miscellaneous The costs of supply are determined by the Danish intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 7 ) No L 98 / 28 Official Journal of the European Communities 4 . 4 . 85 Description of the lot L 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 25 October 1984 2 . Recipient 3 . Country of destination ^j" Somalia 4 . Stage and place of delivery cif Mogadishu 5 . Representative of the recipient Mr Abdi Aden Nur , Director of Food Aid Department , Ministry of Interior , PO box 1472 , Mogadishu , Somali Democratic Republic 6 . Total quantity 2 400 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'TO THE PEOPLE OF SOMALIA' 12 . Shipment period Before 31 May 1985 13 . Closing date for the submission of tenders 22 April 1985 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : * ( a ) shipment period Before 30 June 1985 ( b ) closing date for the submis ­ sion of tenders 20 May 1985 1 5 . Miscellaneous ( 14 ) 4 . 4 . 85 Official Journal of the European Communities No L 98 / 29 Description of the lot M 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 25 October 1984 2 . Recipient 3 . Country of destination j" Somalia 4 . Stage and place of delivery cif Berbera 5 . Representative of the recipient H.E. the Governor , Regional Government , North-West Region , Hargeisa , Somali Democratic Republic 6 . Total quantity 400 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'TO THE PEOPLE OF SOMALIA' 12 . Shipment period Before 31 May 1985 13 . Closing date for the submission of tenders 22 April 1985 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : l ( a ) shipment period Before 30 June 1985 ( b ) closing date for the submis ­ sion of tenders 20 May 1985 15 . Miscellaneous ( 14 ) No L 98 / 30 Official Journal of the European Communities 4 . 4 . 85 Description of the lot N O 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 3 July 1984 2 . Recipient World Food Programme 3 . Country of destination Philippines 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) 6 . Total quantity 177 tonnes 134 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks Irish British 9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'PHILIPPINES 2318 P / ACTION OF THE WORLD FOOD PROGRAMME / ZAMBOANGA' CAGAYANDE ORO' 12 . Shipment period Before 30 April 1985 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submis ­ sion of tenders 15 . Miscellaneous The costs of supply are determined by the Irish British intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 4 . 4 . 85 Official Journal of the European Communities No L 98 / 31 Description of the lot P 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient 3 . Country of destination j" Honduras 4 . Stage and place of delivery cif Puerto Cortes 5 . Representative of the recipient Ministerio de EducaciÃ ³n Div. SAEH  Primera Calle 2-4 Avenida Comayaguella  D.C. Honduras 6 . Total quantity 500 tonnes 7 . Origin of the skimmed-milk powder Community market confined to Ireland , the United Kingdom and Denmark 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'LECHE EN POLVO DESCREMADA CON VITAMINAS A y D / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA A HONDURAS PARA DISTRIBUCIÃ N GRATUITA' 12 . Shipment period Before 31 May 1985 13 . Closing date for the submission of tenders 22 April 1985 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 30 June 1985 ( b ) closing date for the submis ­ sion of tenders 20 May 1985 15 . Miscellaneous ( 15 ) No L 98 / 32 Official Journal of the European Communities 4 . 4 . 85 Description of the lot Q 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC) No 1278 / 84 ( b ) purpose Commission Decision of 3 July 1984 2 . Recipient World Food Programme 3 . Country of destination Arab Republic of Yemen 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 )  6 . Total quantity 151 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks Danish 9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'YEMEN AR 2613 / HODEIDAH / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 15 June 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation ( EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the Danish intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 4 . 4 . 85 Official Journal of the European Communities No L 98 / 33 Description of the lot R 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 3 July 1984 2 . Recipient World Food Programme 3 . Country of destination Syria 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 )  6 . Total quantity 600 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entry into intervention stock after 1 August 1984 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'SYRIA 2352 PI / LATTAKIA / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 15 June 1985 13 . Closing date for the submission of tenders 22 April 1985 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 30 June 1985 ( b ) closing date for the submis ­ sion of tenders 20 May 1985 15 . Miscellaneous ( 6 ) No L 98 / 34 Official Journal of the European Communities 4 . 4 . 85 Notes ( ! ) This Annex , together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , shall serve as notice of invitation to tender . ( 2 ) See the list published in Official Journal of the European Communities No C 229 of 26 August 1983 , page 2 . ( 3 ) The successful tenderer shall contact the recipient without delay in order to establish the necessary shipping documents . ( 4 ) Each tender may relate only to a partial quantity of 500 tonnes as specified in the complementary notice of invitation to tender published along with this Regulation in the 'C' series of the Official Journal of the European Communities, indicating the location of the warehouses in which the product is stored . ( 5 ) Commission delegate to be contacted by the successful tenderer : Mme F. Henrich  DÃ ©lÃ ©guÃ ©e de la CEE en Tunisie , Av . Jugurtha 21 , BelvÃ ©dÃ ¨re , Tunis (Tel . 28 85 35 / 28 89 91 ; telex 13596 Tunis ). ( 6 ) Commission delegate to be contacted by the successful tenderer : Syrie  73 rue Al Rachid , BP 11269 , Damascus (Tel . 33 52 91 / 33 00 01 ; telex DELCOM-SY 412919 ). ( 7 ) Commission delegate to be contacted by the successful tenderer : DÃ ©lÃ ©guÃ © de la Commission Ã Caracas , Valle Arriba , Calle ColibrÃ ­ , Carretera de Baruta , Caracas , Venezuela (Tel . 92 50 56 / 92 39 67 / 91 04 47 ; telex 26336 COMEU VC). ( 8 ) The skimmed-milk powder must be obtained by the process 'low-heat temperature , expressed whey protein nitrogen , not less than 6 mg / gm' and correspond to the characteristics specified in Annex I to Regulation (EEC ) No 625 / 78 (OJ No L 84 , 31 . 3 . 1978 , p. 19 ). For the 'total colony count' however , ADMI Standard Methods ED, 1971 , pages 16 to 21 , may be used instead of International Standard FIL 49 : 1970 . ( 9 ) The tender may relate to a partial quantity amounting to 500 tonnes or a multiple of 500 tonnes ; see the third subparagraph of Article 11 ( 3 ) of Regulation (EEC) No 1354 / 83 . ( 10 ) Shipment to take place in containers of 20 ft ; conditions : FCL / LCL  Shippers-count-load and stowage (cls ). ( n ) Commission delegate to be contacted by the successful tenderer : PO box MS 518 Maseru 100 Lesotho (Tel . 31 37 26 ; telex 4351 lo DELEGEUR Maseru ). ( 12 ) Commission delegate to be contacted by the successful tenderer : Thai Military Building 9th &amp; 10th floors , 34 Phya Thai Road , Bangkok , Thailand , (Tel . 282 14 52 ; telex 086 / 2764 COMEUBK TH). ( u ) Commission delegate to be contacted by the successful tenderer : DÃ ©lÃ ©gation de la Commission au Soudan , No 16 St. 3 New Extension , PO box 2363 , Khartoum ( telex 24054 DELSU SD KHARTOUM). ( 14 ) Commission delegate to be contacted by the successful tenderer : Mr J. De Man , Via Makka A1 Mukkaram No Z-A6 / 17 ( km 4 , Mogadishu ) (Tel . 811 18 / 210 49 / 211 / 18 ; telex FED MOG SM628 (Somalia )). ( 15 ) To be delivered on standard pallets  40 bags each pallet  wrapped in plastic shrinked cover .